DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 – 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halliday (U.S. Patent # 3504919).

Regarding claim 9, Halliday discloses a sealing apparatus (fig 3) for sealing between a through-hole (through hole of seal) and a shaft (3, fig 1 same as fig 3) that is inserted through the through-hole (fig 1) and that rotates in both directions in an object (motor vehicle drive, abstract) to which the sealing apparatus is attached (3 rotates in both directions, fig 1), wherein the sealing apparatus comprises:

a reinforcing ring formed annularly around an axis (2); and

an elastic body part (1) formed from an elastic body (1 made of elastomer) that is attached to the reinforcing ring (1 attached to 2) and that is formed annularly around the axis (fig 3), the elastic body part including an annular seal lip (lip of 1) that extends along the axis (fig 3) and that is in contact with the shaft such that the shaft is slidable (lip slides along the shaft),

wherein the seal lip has a sealing side surface (as seen in examiner annotated fig 3 below) that is a surface facing a target to be sealed side (surface of lip towards shaft) and being formed annularly around the axis (fig 3) and an external side surface (as seen in examiner annotated fig 3 below) that is a surface facing an external side opposite the target to be sealed side (as seen in examiner annotated fig 3 below) and being formed annularly around the axis (fig 3), an edge of the external side surface on an inner periphery side being joined to the sealing side surface (as seen in examiner annotated fig 3 below), and

wherein the sealing side surface is formed in such a way as to extend so as to be parallel to a surface orthogonal to the axis or extend slantingly to the external side relative to the surface orthogonal to the axis (sealing side surface is slant, Col 3 Lines 34 - 45) when the seal lip is in contact with the shaft in a state in which the sealing apparatus is attached to the object or when a lubricant inside the object to which the 

    PNG
    media_image1.png
    749
    540
    media_image1.png
    Greyscale

Regarding claim 10, Halliday discloses the sealing apparatus, wherein the sealing side surface extends so as to be parallel to the surface orthogonal to the axis or extends slantingly to the external side relative to the surface orthogonal to the axis (sealing surface is slant as seen in examiner annotated fig 3 below, Col 3 Lines 34 - 45).

Regarding claim 11, Halliday discloses the sealing apparatus, wherein the sealing side surface extends slantingly to the target to be sealed side relative to the surface orthogonal to the axis (sealing surface is slant as seen in examiner annotated fig 3 below, Col 3 Lines 34 - 45).

Regarding claim 12, Halliday discloses the sealing apparatus, wherein the sealing side surface forms an angle greater than or equal to 60° and less than 90° with the axis (angle of sealing side surface between 60 and 90 degrees as seen in examiner annotated fig 3 below).

Regarding claim 13, Halliday discloses the sealing apparatus, wherein the sealing side surface is a flat surface (flat as seen in examiner annotated fig 3 below ) or a surface that increases in diameter as progress from the target to be sealed side toward the external side (one of the two limitations is met).

Regarding claim 15, Halliday discloses the sealing apparatus, wherein the sealing apparatus comprises a garter spring (5) to press the seal lip in a direction toward the axis (5 presses lip),

wherein the seal lip has an accommodating groove (groove with 5) that is an annular groove recessed to the inner periphery side (fig 3) and that is at a position facing away from the sealing side surface and the external side surface (groove with 5 away from surfaces), and

wherein the garter spring is housed in the accommodating groove (5 within groove).

Regarding claim 16, Halliday discloses a method of sealing a sealed component (motor vehicle, abstract) using a sealing apparatus (fig 3) for sealing between a through-hole (through hole of drive) and a shaft (3, fig 1 same as fig 3) that is inserted through the through-hole (fig 3) and that rotates in both directions (3 rotates in both directions) in an object (motor vehicle drive, abstract) to which the sealing apparatus is attached (fig 3), the sealing apparatus comprising:

a reinforcing ring (2) formed annularly around an axis (fig 3); and

an elastic body part formed from an elastic body (1 made of elastomer) that is attached to the reinforcing ring (fig 3) and that is formed annularly around the axis (fig 

wherein the method comprises allowing the sealing side surface to either extend so as to be parallel to a surface orthogonal to the axis or extend slantingly to the external side relative to the surface orthogonal to the axis (sealing side surface is slant as seen in examiner annotated fig 3 below, Col 3 Lines 34 - 45) when the sealing apparatus is fitted to the through-hole and the seal lip is put into contact with the shaft or when a lubricant inside the object to which the sealing apparatus is attached presses the seal lip in contact with the shaft in a state in which the sealing apparatus is used for the object (lip of 1 against 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halliday alone.

Regarding claim 14, Halliday fig 3 discloses the sealing apparatus.
Halliday fig 3 does not disclose wherein the sealing side surface is a surface that increases in diameter as progress from the external side toward the target to be sealed side.
However, Halliday fig 4 teaches wherein the sealing side surface is a surface that increases in diameter as progress from the external side toward the target to be sealed side (10 is oblique that increases in diameter, Col 3 Lines 46 - 55).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the sealing side surface of fig 1 to increase in diameter as that of fig 4 so that the sealing edge is slightly elliptical, oblique to the axis and forms a sealing band with an incompletely circumferential zone around which vane surfaces extend to meet the sealing edge (Col 3 Lines 46 – 55).

    PNG
    media_image1.png
    749
    540
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675